In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-21-00050-CR
     ___________________________

       Ex parte Russell Jay Reger


On Appeal from Criminal District Court No. 3
           Tarrant County, Texas
        Trial Court No. 0579930D


 Before Womack, Wallach, and Walker, JJ.
 Memorandum Opinion by Justice Womack
                           MEMORANDUM OPINION

       Appellant Russell Jay Reger attempts to appeal the trial court’s denial of his

“Pretrial Writ of Habeas Corpus for Readmission to Pretrial Bail Bond Release and a

Speedy Trial.” On May 14, 2021, we notified Reger by letter of our concern that we

lack jurisdiction over the appeal because the trial court clerk had informed this court

that the trial court had not signed an order denying Reger’s pro se requests for relief.

See State v. Wachtendforf, 475 S.W.3d 895, 903 (Tex. Crim. App. 2015) (citing two prior

Court of Criminal Appeals cases that “plainly and consistently identify the signing of

the order as the event that commences the timetable for filing [a] notice of appeal”).

In the letter, we also stated that unless Reger or any party filed a response showing

grounds for continuing the appeal on or before Tuesday, May 25, 2021, the appeal

could be dismissed. See Tex. R. App. P. 44.3. Reger has filed a response, but the

response does not show grounds for continuing the appeal. Because there does not

appear to be any written, signed order from which to appeal, we dismiss the appeal

for want of jurisdiction. See Tex. R. App. P. 26.2(a), 43.2(f).


                                                        /s/ Dana Womack

                                                        Dana Womack
                                                        Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: June 24, 2021


                                            2